Exhibit 10.6

Description of Awards under Executive Bonus Plan

In addition to base salary, Markel Corporation (the “Company”) maintains an
Executive Bonus Plan that has been approved by shareholders. The plan is
designed so that payments will not be subject to the $1,000,000 deduction limit
under Section 162(m) of the Internal Revenue Code.

The plan is administered by the Compensation Committee (or a sub-committee
thereof) of the Board of Directors. The Committee has the power and complete
discretion to select eligible employees to receive awards and to determine the
type of award and its terms and conditions. All present and future executive
officers of the Company whom the Committee determines to have contributed or who
can be expected to contribute significantly to the Company are eligible to
receive awards under the plan. Messrs. Alan I. Kirshner, Anthony F. Markel,
Steven A. Markel, Paul W. Springman, Thomas S. Gayner and Richard R. Whitt, III
are the only executive officers currently eligible for awards under the plan.

Awards are subject to the achievement of pre-established performance goals and
are administered to comply with the requirements of Section 162(m). Performance
goals relate to growth in book value. The Committee sets the amounts payable
under each performance award. The employee receives the appropriate payment at
the end of the performance period if the performance goals and other terms and
conditions of the award are met. Awards are payable in cash. The aggregate
maximum cash amount payable under the plan to any employee in any year cannot
exceed the lesser of 250% of base salary or $2,500,000. Any performance award
must be made before the 90th day of the period for which the performance award
relates and before the completion of 25% of such period.

The Board can amend or terminate the plan at any time, except that only
shareholders can approve amendments that would (i) materially change or impact
which employees are eligible to participate or (ii) materially change the
benefits that eligible employees may receive under the plan. However, the Board
can amend the plan as necessary and without shareholder approval to ensure that
the plan continues to comply with Section 162(m).

Messrs. Alan I. Kirshner, Anthony F. Markel, Steven A. Markel, Paul W.
Springman, Thomas S. Gayner and Richard R. Whitt, III are eligible to receive
awards under the plan, expressed as a percentage of base salary, based on a
five-year average of the compound growth in book value per share of common stock
as reflected in the schedule below. Book value calculations are subject to
adjustment to reflect changes in accounting principles, stock repurchases and
capital or other transactions which may impact reported book value per share.



--------------------------------------------------------------------------------

The schedule below shows potential bonus awards under the plan, expressed as a
percentage of base salary.

 

Average Compound Growth

In Book Value Per Share

 

Bonus as % of Base

Salary under the Plan

Under 11%

  0%

11%

  50%

12%

  60%

13%

  70%

14%

  80%

15%

  90%

16%

  100%

17%

  125%

18%

  150%

19%

  175%

20%

  200%

21%

  200%*

 

* In the case of performance at or above this level, the award will be 200% of
Base Salary and may, in the discretion of the Committee, be higher.